ELECTRONIC RECORD
                                                                                  /5«W '»

COA #          01-13-00234-CR                        OFFENSE:        19.02 (Murder)

               Terrence Brent McNeil v. The
STYLE:         State of Texas                        COUNTY:         Harris

COA DISPOSITION:             AFFIRM                  TRIAL COURT:    338th District Court


DATE: 11/20/2014                      Publish: YES   TC CASE #:      1362563




                              IN THE COURT OF CRIMINAL APPEALS


           Terrence Brent McNeil v. The State
STYLE:     of Texas

               PRO S£                    Petition
                                                          CCA#:

                                                          CCA Disposition:
                                                                           isn-/»
FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE:
                                                          JUDGE:

DATE:                                                     SIGNED:                           PC:

JUDGE:                 tX*   &
                             L/AslA*—>                    PUBLISH:                          DNP:




                                                                                            MOTION FOR

                                                       REHEARING IN CCA IS:
        PftO      SB         PETITION
                                                       JUDGE:
FOR DISCRETIONARY REVIEW
 IS      R&F%/.iftl
                                                                                 ELECTRONIC RECORD
DATE nyJL2-lM>iS
         ^imr